Notice for Allowance
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Stinebruner on 02/09/2021.
The application has been amended as follows: 

--12. The refrigerator of claim 11, wherein the inlet port further includes a second seal assembly configured to seal the inlet port when the fluid storage receptacle is removed from the dock.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Re claim 1: 
None of the reference of record suggest or render obvious the limitation of wherein the seal assembly includes a spring-loaded plunger having a sealing surface that seals the outlet port when in the closed position, in combination with the other claimed elements. Further, it would not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.
Re claim 30: 
None of the reference of record suggest or render obvious the limitation of wherein the dock further includes a fill port in downstream fluid communication with the fill valve, and wherein the inlet of the fluid storage receptacle includes a downwardly-facing inlet port that mates with the fill port of the dock when the fluid storage receptacle is removably supported by the dock, in combination with the other claimed elements. Further, it would not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.
Re claim 35: 
None of the reference of record suggest or render obvious the limitation of wherein the dock is mounted within a receptacle compartment in the first door, wherein the fluid storage receptacle is received within the receptacle compartment when supported by the dock, and wherein the first door further includes a removable panel that covers the receptacle compartment, in combination with the other claimed elements. Further, it would not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        2/9/2021